Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered.
Applicant's amendment/arguments filed on 11/15/21 as being acknowledged and entered.  By this amendment claims 12-20 are canceled and claims 1-11 and 21-25 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2019/0363014) in view of Oh et al. (US PGPub 2017/0194255).
Claim 1: Lee teaches (Fig. 18) a three-dimensional (3D) memory device, comprising a memory stack comprising a plurality of stairs (indicated by arrows in figure below) each comprising interleaved one or more conductor layers (104a) and one or more dielectric layers (102a), wherein: each of the stairs comprises a top conductor layer (A) on a top surface of the stair and at least one conductor layer (B)below the top conductor layer, the top conductor layer comprising (i) a bottom portion (104a) in contact with one of the dielectric layers (102a), and (ii) a top portion (112a) in contact with the bottom portion and having a flat bottom surface, the bottom portion and the top portion comprise a same metal [0023, 0030]; a lateral dimension of the top portion is less than a lateral dimension of the bottom portion.  Lee does not teach the flat bottom surface of the top portion laterally exceeds the bottom portion and the at least one conductor layer by a distance. Oh teaches teach the flat bottom surface of the top portion (top 19A of S1) laterally exceeds the bottom portion and the at least one conductor layer (lower 19 of S1) by a distance to prevent etch through during formation of contact via cavities [0052-0053].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the top portion of the top portion of the top conductive layer in the stair to extend farther laterally 
    PNG
    media_image1.png
    246
    313
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    293
    506
    media_image2.png
    Greyscale
(ABS) as taught by Lee.
Claim 21: Lee teaches (Fig. 18) a three-dimensional (3D) memory device, comprising a memory stack comprising a plurality of stairs (indicated by arrows in figure below) each comprising interleaved a plurality of conductor layers (104a) and a plurality of dielectric layers (102a), wherein: each of the stairs comprises a top conductor layer (A) on a top surface of the stair, the top conductor layer comprising (i) a bottom portion (104a) in contact with one of the dielectric layers (102a), and (ii) a top portion (112a) in contact with the bottom portion and having a flat bottom surface; each of the stairs comprises an insulating portion (110) in contact with aside surface of the stair, and more than one conductor layer (A,B) and more than one dielectric layer (102a) below the top conductor layer in the stair, a lateral dimension of the top portion is less than a lateral dimension of the bottom portion.  Lee does not teach the insulating portion in contact with the flat bottom surface, and an end of top portion that is facing away from the memory stack laterally exceeds the bottom portion by a distance. Oh teaches the insulating portion in contact with the flat bottom surface and an end of the top portion (top 19A of S1) that is facing away from the memory stack laterally exceeds the bottom portion (lower 19 of S1) by a distance to prevent etch through during formation of contact via cavities [0052-0053].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the top portion of the top portion of the top conductive layer in the stair to extend farther laterally over the bottom portion to prevent etch through during formation of contact via cavities.
  
Claims 2-5 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2019/0363014) in view of Oh et al. (US PGPub 2017/0194255), as applied to claim 1 above and further in view of Kanakamedala et al (US PGPub 2019/0148506).
Regarding claim 2, Lee and Oh substantially read on the invention as claimed, and Oh teaches an insulating portion (122) covered by the top portion and filling up the distance laterally.  Lee and Oh do not teach an insulating portion covered by the top portion and filling up the distance laterally, wherein the insulating portion (i) covers the bottom portion and the rest of the one or more conductor layers on the side surface of the stair, and (ii) is in contact with the top portion of another stair immediately below the respective stair.  Kanakamedala teaches (Fig. 43A) an insulating portion (122) covered by the top portion and filling up the distance laterally, wherein the insulating portion (i) covers the bottom portion and the rest of the one or more conductor layers on the side surface of the stair, and (ii) is in contact with the top portion of another stair immediately below the respective stair to control the formation of the top portion in the stair structure 
Claim 3: Kanakamedala teaches (Fig. 43A) a top surface of the top portion is higher than the bottom surface of a third stair immediately above the respective stair.  
Claim 4: Kanakamedala teaches the distance is in a range of about 0.1 nm to about 20 nm [0229].  
Claim 5: Kanakamedala teaches the distance is in a range of about 1 nm to about 10 nm [0229].    
Claim 6: Kanakamedala teaches the insulating portion comprises at least one of silicon oxide or a high dielectric constant (high-k) dielectric [0088].  
Claim 22: Kanakamedala teaches the distance is in a range of about 1 nm to about 10 nm [0229].  
Claim 23: Kanakamedala teaches (Fig. 43A) the insulating portion is in contact with a top portion (122) of another stair immediately below the respective stair.  
Claim 24: Kanakamedala teaches (Fig. 43A) a lateral dimension of the top portion is less than a lateral dimension of the bottom portion.  
Claim 25: Kanakamedala teaches the insulating portion comprises at least one of silicon oxide or a high dielectric constant (high-k) dielectric [0088].

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2019/0363014) in view of Oh et al. (US PGPub 2017/0194255) and Kanakamedala et al (US PGPub 2019/0148506).
Claim 7:  Lee teaches (Fig. 18) a three-dimensional (3D) memory device, comprising a memory stack comprising a plurality of stairs each comprising interleaved a plurality of conductor layers (346) and a plurality of dielectric layers (32) forming a plurality of conductor/dielectric pairs, wherein: each of the stairs comprises a top conductor layer (A) on a top surface of the stair and at least one conductor layer (B)below the top conductor layer, the top conductor layer comprising (i) a bottom portion (104a) in contact with one of the dielectric layers (102a), and (ii) a top portion (112a) in contact with the bottom portion and having a flat bottom surface, the bottom portion and the top portion comprise a same metal [0023, 0030]; a lateral dimension of the top portion is less than a lateral dimension of the bottom portion.  Lee does not teach the flat bottom surface of the top portion laterally exceeds the bottom portion and the at least one conductor layer by a distance. Oh teaches teach the flat bottom surface of the top portion (top 19A of S1) laterally exceeds the bottom portion and the at least one conductor layer (lower 19 of S1) by a distance to prevent etch through during formation of contact via cavities [0052-0053].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the top portion of the top portion of the top conductive layer in the stair to extend farther laterally over the bottom portion to prevent etch through during formation of contact via cavities
Lee and Oh do not teach the flat bottom surface of the top portion exceeds the bottom portion by a distance in a range of about 0.1 nm to about 20 nm.   
Claim 8: Kanakamedala teaches the distance is in a range of about 1 nm to about 10 nm [0229].      
Claim 9: Kanakamedala teaches (Fig. 43A) an insulating portion (122) covered by the top portion and filling up the distance laterally, wherein the insulating portion (i) covers the bottom portion and the rest of the one or more conductor layers on the side surface of the stair, and (ii) is in contact with the top portion of another stair immediately below the respective stair.  
Claim 10: Kanakamedala teaches (Fig. 43A) a lateral dimension of the top portion is less than a lateral dimension of the bottom portion.  
Claim 11: Kanakamedala teaches the insulating portion comprises at least one of silicon oxide or a high dielectric constant (high-k) dielectric [0088].  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/Examiner, Art Unit 2814